Citation Nr: 1234000	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and D.M.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957 and from October 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2012, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2007 RO decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal. 

2.  Evidence received since the March 2007 RO decision is new and material and the Veteran's claim is reopened.
CONCLUSIONS OF LAW

1.  The March 2007 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the March 2007 RO decision, and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

The Veteran's original claim for entitlement to service connection for bilateral hearing loss was denied in a March 2007 RO decision, with notice to him of his appellate rights.  The Veteran did not appeal or submit new and material evidence within one year of the decision.  In August 2010, the Veteran filed new claim for bilateral hearing loss.  The RO denied the Veteran's claim in December 2010 because it found new and material evidence had not been submitted.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because it found that there was no evidence that the Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's hearing loss is related to his active military service.  

The Veteran has submitted a January 2011 report from a private audiologist, G.K., who opined that the Veteran's hearing loss was more likely than not caused by acoustic trauma during his military service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the Remand section below.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for bilateral hearing loss is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he claims was caused by acoustic trauma in service.  

At his September 2012 videoconference hearing, the Veteran testified that he had first received hearing aids from VA in the late 1980s at the VA medical center in Fargo; however, the earliest VA outpatient treatment records associated with the Veteran's claim folder are from 1999.  On remand, the RO should attempt to obtain any VA outpatient treatment records, especially audiology clinic records, from the Fargo VA Medical Center from the later 1980s through 1999.  If no records before 1999 are available, a formal finding of unavailability should be placed of record.  

On remand, the RO should also associate all VA treatment records from September 2006 through the present with the Veteran's claims folder.

Once the requested development has been accomplished, the Veteran should be referred for a VA audiological examination.  The prior opinion obtained in November 2010 is inadequate for the following reason.  The ENT physician reviewed the pre-induction audiogram done in December 1955 and reported that it showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
n/a
15
LEFT
-10
5
-10
n/a
15

The ENT physician said this indicated normal hearing upon entry into service.  The physician failed, however, to account for the fact that military audiograms conducted prior to November 1967 were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  When this is done, the December 1955 audiogram would read:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
n/a
20
LEFT
5
15
0
n/a
20

Such findings would, in fact, show a hearing loss was present in the right ear in 1955.  Not only was defective hearing diagnosed in 1955, but the Veteran was assigned an H2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the PULHES profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The 2 means the condition imposes some limitations on classification & assignment.  Another audiogram was then done in January 1956 which showed normal findings.   

Although the VA examiner opined as to causation, it is not clear whether the above would affect that opinion, and an opinion is also needed as to aggravation.  Also, considering the disparity, the examiner is asked to comment on the significance, if any, of the threshold shifts that occurred between the Veteran's December 1955 and January 1956 audiograms.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should attempt to obtain any VA outpatient treatment records, especially audiology clinic records, from the Fargo VA Medical Center from the later 1980s through 1999.  This must include a search of retired and/or archived records.  If no records before 1999 are available, a formal finding of unavailability should be placed of record.  

2. The RO should also associate all VA treatment records from September 2006 through the present with the Veteran's claims folder.

3. Once the above VA records are obtained, to the extent available, the RO should schedule the Veteran for a VA audiological examination.  The examiner is referred to the prior VA examinations conducted in 2007 and 2010, as well as the above discussion concerning conversion of the 1955 audiometric results. 

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss disability was either caused or aggravated by the Veteran's active military service.  The examiner is asked to provide a rationale for his or her opinion.

The examiner is asked to comment on the significance, if any, of the threshold shifts that occurred between the Veteran's December 1955 and January 1956 audiograms.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  



4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


